 





Exhibit 10.1

 

Date: [], 2012

  

Aurora Gold Corporation

 

as “Company”

 

Alltech Capital Limited

 

as “Investor”

 

Subscription Agreement

 

For the subscription of 135,000,000 shares of Company’s common stock

  

Contents

 

No. Heading Page       1. Definitions and Interpretation 2       2. Conditions 5
      3. Subscription 6       4. Company Warranties 7       5. Investor
Warranties 7       6. Termination 10       7. Continuing Obligations 10       8.
Board Representation 11       9. Registration Rights 11       10. Notices 14    
  11. Withholding and grossing-up 14       12. Time of essence 15       13.
Amendments 15       14. Entire Agreement 15       15. Waiver 15       16.
Successors 15       17. Assignment 15       18. The Contracts (Rights of Third
Parties) Act 1999 15       19. Fees 15       20. Further Assurance 15       21.
Counterparts 15       22. Governing Law and Jurisdiction 15       Schedule 1 17
      The Warranties 17       Schedule 2    24       Limitations on liability   
24



 



 

 

  

THIS SUBSCRIPTION AGREEMENT is made the [] day of [] 2012

 

BETWEEN:

 

(1)      AURORA GOLD CORPORATION, a company incorporated under the laws of the
State of Delaware, whose principal place of business is at C/- Coresco AG, Level
3, Gotthardstrasse 20, 6304 Zug, Switzerland (the “Company”); and

 

(2)      ALLTECH CAPITAL LIMITED, a company incorporated under the laws of
Gibraltar whose registered office is at 59/63 Line Wall Road, PO Box 199,
Gibraltar (the “Investor”).

WHEREAS:

The Parties wish to enter into this Agreement so as to provide for the
subscription of the Subscription Shares (as defined below) by the Investor upon
the terms and conditions contained in this Agreement.

IT IS AGREED as follows:

1.Definitions and Interpretation

1.1Definitions

Except where the context otherwise requires, in this Agreement the following
expressions shall have the following meanings:

“Accounts” means, as the context warrants, the Annual Reports on Form 10-K
and/or the Quarterly Reports on Form 10-Q filed by the Company with the SEC,
including all financial statements and notes thereto filed by the Company with
the SEC since December 31, 2010;

“Accounts Date” means December 31, 2011;

“Act” means the Companies Act 2006;

"Affiliate" means (A) any person directly or indirectly owning, controlling, or
holding with power to vote, 5 percent or more of the outstanding voting
securities of such other person; (B) any person 5 percent or more of whose
outstanding voting securities are directly or indirectly owned, controlled, or
held with power to vote, by such other person; (C) any person directly or
indirectly controlling, controlled by, or under common control with, such other
person; (D) any officer, director, partner, copartner, or employee of such other
person; (E) if such other person is an investment company, any investment
adviser thereof or any member of an advisory board thereof; and (F) if such
other person is an unincorporated investment company not having a board of
directors, the depositor thereof;

“Agreement” means this Subscription Agreement between the Company and Investor,
along with any amendment thereto;

“Annual Accounts” means the audited consolidated financial statements, and all
notes thereto, of the Group for the year ended on the Accounts Date, as filed
with the SEC;

“Applicable Securities Laws” means the German Securities Laws and the US
Securities Laws, and such other securities laws, rules and regulations to which
the Company and/or the Transactions may be subject;

“Board of Directors” means the Board of Directors of the Company;

“Business Day” means any day other than Saturday or Sunday on which banks in
London, Moscow and New York, New York are generally open for business;

“Closing” has the meaning ascribed to it in Clause 3.2;

"Closing Date" means the date on which Closing occurs;

“Conditions” means the conditions set out in Clause 2;

“Directors” means members of the Board of Directors of the Company;

“Dispose of” or “Disposal” means directly or indirectly mortgaging, pledging,
charging, assigning, selling, transferring, subscribing or otherwise disposing,
including agreeing (conditionally or unconditionally) to do the same;

“DNPM” means Departmento Nacional de Producao Mineral.

“Encumbrance” means any encumbrance or security interest of any kind whatsoever,
including a mortgage, charge, pledge, lien, hypothecation, restriction, right to
acquire, right of pre-emption, option, conversion right, third party right or
interest, right of set-off or counterclaim, trust arrangement or any other type
of preferential agreement (such as a retention of title arrangement) having
similar effect;

“Existing Shares” means the Shares which are now issued and outstanding, or
which will be issued and outstanding immediately prior to Closing;

“Exempt Issuances” means the issuance of equity securities in connection with:

 

2

 

 

(a)bona fide compensation arrangements with the Company's directors, officers,
employees, consultants and service providers;

(b)contractual arrangements in force at the time of Closing;

(c)the conversion or exchange of equity securities of the Company that are
outstanding as at the time of Closing; and/or

(d)an issue for non-cash consideration (other than an issue of equity securities
in exchange for the shares of a vehicle the assets of which comprise
substantially cash (“Cash Box Issues”) unless the Cash Box Issues is undertaken
solely to fund a bona fide acquisition of a company or business and related
expenses).

For the purpose of this definition, the term "equity securities" shall have the
meaning attributed to such term by section 560 of the Act and shall include
options or other securities convertible into ordinary shares or any other
securities of the Company which carry voting rights exercisable in all
circumstances or under circumstances that have occurred and are continuing, or
which carry a residual right to participate in the earnings of the Company and
in its assets upon liquidation or winding up;

“Fairly Disclosed” means fairly disclosed in writing by the Company to the
Investor prior to the date of this Agreement in sufficient detail to enable the
Investor to identify the nature and scope of the matter disclosed;

“German Securities Laws” means, collectively, all applicable securities laws of
Germany and each of the Länder and other political sub-divisions thereof and the
respective rules and regulations under such laws together with applicable
published instruments, orders and published policy statements of the securities
regulatory authorities in each of the states and other political sub-divisions
thereof and the rules of the Relevant German Exchanges;

“Group” means the Company and its subsidiaries and Affiliates, and the
expression “Group Company” shall be construed accordingly;

“Intellectual Property Rights” means all inventions (whether patentable or not),
patents, utility models, designs (both registered and unregistered), copyright,
database rights, trade marks (both registered and unregistered), together with
all applications for, rights to the grant of and extensions of the same, rights
to use and protect the confidentiality of confidential information and all other
intellectual property including all similar or analogous rights throughout the
world, in each case for the full term of the relevant rights;

“Interim Accounts” means the unaudited consolidated financial statements of the
Group for the six months ended June 30, 2012 (including notes thereto);

“Law” means the Delaware General Corporation Law;

“Long Stop Date” means October 31, 2012, or such later date as the Parties may
agree in writing;

“Material Adverse Effect” when used in connection with a Group Company means any
change, event, violation, circumstance or effect that is materially adverse to
the business, prospects, assets (including intangible assets), capitalisation,
financial condition or results of operation of such entity and its parent (if
applicable) or subsidiaries taken as a whole, whether or not in the ordinary
course of business of such Group Company;

“OTCQ” means the OTC Market Groups Inc. QB Tier of the USA;

“Party” or “Parties” means, individually, each of the Company and Investor and,
collectively, both the Company and Investor;

“Press Announcement” means the press announcement in the agreed form relating,
inter alia, to the Subscription, to be issued by the Company on or about the
date of this Agreement in accordance with Applicable Securities Laws;

“Publicly Available Information” has the meaning ascribed to it in paragraph 2.2
of Schedule 1;

“Purchase Price” means US$5,000,000 (FIVE MILLION US DOLLARS);

"Purchaser Directors" has the meaning ascribed to it in Clause 9.1;

“Regulation S” means Regulation S as promulgated by the SEC pursuant to the
Securities Act;

“Relevant German Exchanges” means the Berlin-Bremen Stock Exchange, the
Dusseldorf Stock Exchange, the Frankfurt Stock Exchange and the Stuttgart Stock
Exchange;

“Representative” means any officer, partner, manager, employee, agent,
consultant, adviser, accountant, financial adviser, legal counsel or other
representative of a person;

“SEC” means the United States Securities and Exchange Commission;

“Securities Act” means the Securities Act of 1933, as amended;

“Securities Exchange Act” means the Securities and Exchange Act 1934, as
amended;

“Share” means a share of common stock, par value US$0.001 each, of the Company;

 

3

 

 

“Subscription” means the subscription by the Investor for the Subscription
Shares at the Subscription Price on the terms and conditions of this Agreement;

“Subscription Price” means US$0.037 per Subscription Share;

“Subscription Shares” means the 135,000,000 Shares the Investor is subscribing
for pursuant to this Agreement;

“Tax” or “Taxation” means:

(a)any advance corporation tax, aggregates levy, capital gains tax, climate
change levy, corporation tax, customs and excise duties, income tax (including
PAYE), inheritance tax, insurance premium tax, landfill tax, national insurance
contributions, rates and council tax, stamp duty, stamp duty land tax, stamp
duty reserve tax and VAT;

(b)all other taxes of any jurisdiction anywhere in the world having a similar
nature or effect to any of those taxes referred to in paragraph (a) or
otherwise;

(c)all other levies, imposts, duties, charges or withholdings in the nature of
taxes imposed by any Tax Authority and any amount of tax which is the subject of
or results in a charge, security or right to sell imposed by, or provided by
statute to, any Tax Authority over any of the assets of any Group Company;

(d)any payment which any Group Company may be or become bound to make as a
result of any enactment relating to any tax; and

(e)all interest, penalties, surcharges, fines and other charges relating to any
of the above or to a failure to make any return, comply with any reporting
requirements or supply any information in connection with any of the above and
the cost of removing any charge or other encumbrance imposed by any Tax
Authority;

“Tax Authority” means any government, state or municipality or any local, state,
federal or other fiscal, revenue, customs or excise authority, body or official
anywhere in the world having functions in relation to Tax;

“Transactions” means the entry into and the performance of the obligations under
this Agreement;

“U.S.”, “USA” or “United States of America” means the United States of America
and any political sub-division thereof;

“U.S. Person” means a citizen or resident of the United States, a corporation,
partnership or other entity created or organised in or under the laws of the
United States or any person falling within the definition of the term “United
States Person” under Regulation S;

“US Securities Laws” means, collectively, all applicable securities laws of the
United States of America and each of the states and other political
sub-divisions thereof and the respective rules and regulations under such laws
together with applicable published instruments, orders and published policy
statements of the securities regulatory authorities in each of the states and
other political sub-divisions thereof and the rules of the OTCQ; and

“Warranties” means the warranties given by the Company pursuant to this
Agreement and which are set out in Schedule 1.

1.2Interpretation

In this Agreement, unless a contrary intention appears:

(a)a Clause or Schedule is a reference to a clause of, or schedule to, this
Agreement;

(b)a document "in the agreed form" is a reference to a document in the form
approved and, for the purposes of identification only, initialled by or on
behalf of the Company and the Investor;

(c)a statutory provision includes a reference to that provision as modified,
replaced, amended and/or re-enacted from time to time (before or after the date
of this Agreement) and any prior or subsequent subordinate legislation made
under it;

(d)"US$", "US dollars" or "cents" is a reference to dollars and cents, the legal
currency of the United States of America;

(e)"costs" includes a reference to costs, charges and expenses of every
description;

(f)a "certified copy" is a reference to a document as certified by a Director as
a true and complete copy;

(g)a "person" includes a reference to an individual, partnership, unincorporated
association or body corporate wherever incorporated or situate and includes a
reference to that person's legal personal representatives and successors;

(h)a "company" shall be construed so as to include any company, corporation or
other body corporate wherever and however incorporated or established;

 

4

 

 

(i)a "subsidiary", "holding company" and "body corporate" has the respective
meaning set out in sections 1159 and 1173 of the Act;

(j)a "subsidiary undertaking" or "parent undertaking" has the respective meaning
set out in section 1162 of the Act;

(k)the headings in this Agreement are for convenience only and do not affect its
interpretation;

(l)words importing the singular include the plural and words importing any
gender include every gender and (in each case) vice versa;

(m)"including" and "include" shall be deemed to be followed by "without
limitation" where not so followed; and

(n)references to a time of day are (unless otherwise expressly provided to the
contrary) to London time.

2.Conditions

2.1The obligations of the Investor at the Closing are subject to the
satisfaction of the following Conditions, but compliance with any such
Conditions (except the Conditions in Clauses 2.1(c), (d), (e), (f), (g) and (h)
below) may be waived by the Investor in writing:

(a)the Warranties shall be true and correct in all material respects at and as
of the Closing with the same effect as though such Warranties were made at and
as of the Closing;

(b)the Company shall have performed and complied with all the covenants and
agreements and satisfied all the conditions required by this Agreement to be
performed, complied with or satisfied by it at or prior to the Closing;

(c)the Board of Directors of the Company shall have passed resolutions:

(i)authorising the Transactions including the authorisation, allotment and issue
of the Subscription Shares to the Investor conditional only on the satisfaction
of the condition in Clause 2.1(f) below; and

(ii)revoking the resolution passed on December 15, 2011, creating a bonus pool
of US$1,000,000 for management; such bonus pool being conditional on the share
price of the Company having risen to US$0.50 by December 31, 2015;

(d)the issue and sale and delivery of the Subscription Shares being exempt from
the requirements to file a prospectus under Applicable Securities Laws;

(e)the Company being a “reporting issuer” as that term is defined in the
Securities Act, at Closing;

(f)the Company having obtained any necessary consents from the OTCQ for the
Subscription and registration of the Subscription Shares and any approvals or
consents or formalities required by German Securities Laws or the rules of the
Relevant German Exchanges;

(g)all directors shall have agreed in writing with the Company that their
remuneration from the Company shall be reduced to US$6,000 per month for
executive directors and US$3,000 per month for non-executive directors, with
effect from Closing; and

(h)the Transactions not requiring approval of the Company's shareholders or
being in violation of Applicable Securities Laws as of the Closing Date.

2.2The obligations of the Company at the Closing are subject to the satisfaction
at or prior to the Closing of the following Conditions, but compliance with any
such Conditions (except the Conditions in Clauses 2.2(c) and (d) below) may be
waived by the Company in writing:

(a)all warranties and undertakings of the Investor set-out in Clause 5 shall be
true and correct in all material respects at and as of the Closing with the same
effect as though such warranties and undertakings were made at and as of the
Closing;

(b)the Investor shall have performed and complied with all the covenants and
agreements and satisfied all the conditions required by this Agreement to be
performed, complied with or satisfied by it at or prior to the Closing;

(c)the issue, sale and delivery of the Subscription Shares being exempt from the
requirements to file a prospectus under Applicable Securities Laws; and

(d)the Company having obtained any necessary consents from the OTCQ for the
Subscription and registration of the Subscription Shares and any approvals or
consents or formalities required by German Securities Laws or the rules of the
Relevant German Exchanges.

(e)The Transactions not being in violation of Applicable Securities Laws as of
the Closing Date.



(f)If, in the event that any of the Conditions is not fulfilled (or waived by
the appropriate Party in its absolute discretion), as the case may be, by the
Long Stop Date, the respective obligations of the Parties in connection with
this Agreement shall, ipso facto, cease and determine and except in relation to
any prior breach of any provision of this Agreement, no Party shall have any
claim against any other Party save that Clauses 1 and 9 to and including 21
shall remain in full force and effect.

 



5

 



 

 



 

2.3The Parties undertake to use their respective reasonable endeavours to ensure
that the Conditions are satisfied in accordance with this Agreement.

3.Subscription

3.1Subject to the Conditions, the Investor agrees to subscribe for the
Subscription Shares at the Subscription Price upon the terms of this Agreement.

3.2The closing of the issue of and subscription for the Subscription Shares
under this Agreement (the “Closing”) will, subject to Conditions being satisfied
or otherwise waived, occur immediately following satisfaction or waiver thereof.

3.3Immediately prior to the Closing the Investor shall deliver, or procure the
delivery, to the Company of a certified copy of resolutions of the Board of
Directors of the Investor approving the execution, delivery and performance of
this Agreement and the transactions contemplated by this Agreement.

3.4Immediately prior to the Closing the Company shall deliver, or procure the
delivery of, to the Investor:

(a)a certified copy of resolutions of the Board of Directors approving the
execution, delivery and performance of this Agreement and the transactions
contemplated by this Agreement and allotting and issuing the Subscription Shares
conditional only on registration with OTCQ (if required) and the obtaining of
any approvals or consents or formalities required by German Securities Laws or
the rules of the Relevant German Exchanges; and

(b)a copy of any necessary approval letters from OTCQ and the Relevant German
Exchanges.

3.5Upon satisfaction of all the relevant Conditions, other than any Condition in
respect of registration of the Subscription Shares with [OTCQ , if required,]
and Relevant German Exchange approval occurring, and subject to this Agreement
not having been terminated pursuant to Clause 6, the Investor shall pay the
Purchase Price to the Company, in United States dollars, by telegraphic transfer
to the following bank account:

Correspondent Bank: WACHOVIA BANK, N.A.   11 Penn Plaza, 4th Floor   New York,
NY 10001

 

Fed wire/ABA Number: 026005092 Swift Address: PNBPUS3NNYC

 

Beneficiary Bank: Bank of Montreal   595 Burrard Street   Vancouver, B.C.,
Canada V7X 1L7

 

Swift Address: BOFMCAM2 Transit & Beneficiary Account No.: 00044653512

(SHOULD BE 11 DIGITS, NO SPACES OR DASHES)

 

Beneficiary Name: AURORA GOLD CORPORATION Transit & Beneficiary Account No.:
00044653512

(SHOULD BE 11 DIGITS, NO SPACES OR DASHES)

3.6At Closing the Company shall deliver, or procure the delivery, to the
Investor of a certificate representing the Subscription Shares, and shall
register the Investor as owner of the Subscription Shares on the stock register
of the Company.

3.7The Company undertakes to the Investor that, upon payment of the Purchase
Price, the Subscription Shares will be validly issued, fully paid and
non-assessable and will rank pari passu in all respects with the Existing
Shares.

3.8The Company undertakes to the Investor to execute or cause to be executed all
such documents, to provide or cause to be provided all such information and to
do or cause to be done everything required to be executed, provided or done by
it to comply with the requirements of the OTCQ and the Relevant German Exchanges
for the purposes of, or in connection with, Closing and the registration of the
Subscription Shares.

3.9The Company agrees with the Investor to use all reasonable endeavours to
procure that registration with OTCQ and any Relevant German Exchange of the
Subscription Shares occurs not later than 8.00 a.m. on the Long Stop Date.

 

6

 

 

4.Company Warranties

4.1The Company warrants and covenants with the Investor, as at the date of this
Agreement and as at Closing and at all times during the period up to Closing,
that the statements set out in Schedule 1 are true and accurate in all material
respects and not misleading in any material respect.

4.2Notwithstanding any opinion or judgement the Investor may have, the Company
hereby undertakes to the Investor to disclose to the Investor in writing,
forthwith upon becoming aware of the same, a Material Adverse Effect or any
information which might indicate that the Warranties are not, or have ceased to
be, true and accurate or are, or have become, misleading or would not, or would
have ceased to be, true and accurate or would be, or would have become,
misleading if the same were repeated immediately prior to Closing.

4.3The Company acknowledges that the Investor is entering into this Agreement in
reliance upon each of the Warranties. Each of the Warranties shall be construed
as a separate and independent provision and none of the Warranties shall be
limited or restricted by reference to or inference from the terms of any other
Warranty or provision of this Agreement.

4.4Where any Warranty is expressed to be qualified by reference to the awareness
and/or knowledge and/or information and/or belief of the Company or any other
person, or words to similar effect, it shall (unless specifically stated to the
contrary) be deemed to include a statement to the effect that it has been made
after making due and careful enquiry, including due and careful enquiry of, and
the Company shall be deemed to have the actual knowledge, information and belief
of, the Directors.

4.5Each of the Warranties set out or referred to in this Agreement shall remain
in full force and effect notwithstanding Closing. For the avoidance of doubt,
this Clause shall be subject to the time limits and other limitations expressly
set out in Schedule 2 to this Agreement.

4.6The total aggregate amount of the liability of the Company in respect of the
Warranties (excluding all legal and other professional fees and expenses of the
Investor) shall not in any event exceed the Purchase Price.

4.7The liability of the Company under the Warranties shall be qualified to the
extent of any facts or information Fairly Disclosed in the Accounts and the
Publicly Available Information other than each of the Warranties in respect of
paragraphs 1 (Capacity and Authority), 2 (Prior Documents), 3 (Annual Accounts
and Financial Position), 4 (Interim Accounts), 5 (Insolvency), 6 (Shares and
Rights to Subscribe for Shares), 10 (Events of default), subparagraphs
12.1,12.2, 12.4, 12.5, 12.6 and 12.7 (Contracts), 14 (Applicable Securities
Laws), 15 (Subsidiaries) and paragraph 17 (Specific Warranties) of Schedule 1
which shall not be so qualified.

4.8If, at any time prior to Closing, the Investor receives notification pursuant
to Clause 4.2 or otherwise becomes aware that any of the Warranties is or has
become untrue, inaccurate or misleading in any respect either when given or if
it were repeated at any time before Closing by reference to the facts or
circumstances existing at the time of repetition which, in the opinion of the
Investor (acting reasonably), is material in the context of the Subscription,
the Investor may terminate its obligations under this Agreement and thereafter
neither Party shall have any further obligation or liability hereunder to any
other Party save in respect of any antecedent breach.

5.Investor Warranties

The Investor warrants and covenants with the Company, as at the date of this
Agreement and as at Closing and at all times during the period up to Closing as
follows:

5.1Authorization; Enforceability. The Investor has the requisite power and
authority to enter into and perform this Agreement and to purchase the
Subscription Shares being sold to it hereunder. The execution, delivery and
performance of this Agreement by the Investor and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of the
Investor or its Board of Directors or stockholders, if applicable, is required.

5.2Corporate Organization. The Investor is a corporation (i) duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, and (ii) authorized and qualified to purchase the Subscription
Shares and the person signing this Agreement on behalf of such entity has been
duly authorized by Investor to do so.

 

7

 

 

5.3No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Investor of the transactions contemplated hereby and
thereby or relating hereto or thereto do not and will not (i) result in a
violation of the Investor’s charter documents, bylaws or other organizational
documents, if applicable, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which the Investor is a party, nor (iii) result in a violation
of any law, rule, or regulation, or any order, judgment or decree of any court
or governmental agency applicable to the Investor or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a Material Adverse Effect on Investor). The Investor is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement nor to purchase
the shares in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, the Investor is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.

5.4Risk Acknowledgement. The Investor recognizes that the purchase of the
Subscription Shares involves a high degree of risk including, without
limitation, the following: (a) the Company is an exploration stage company and
has accumulated significant losses since inception and is not likely to generate
revenues in the foreseeable future; (b) none of the Company’s properties have
reserves of any kind, (c) purchase of the Subscription Shares is highly
speculative and only investors who can afford the loss of their entire
investment should consider purchasing Subscription Shares; (d) the Investor may
not be able to liquidate its investment in the Subscription Shares; (e)
transferability of the Shares is limited; and (f) the Company has not paid a
dividend on its capital stock since inception and does not anticipate paying any
dividends in the foreseeable future.

5.5Communication of Offer. The offer to sell the Subscription Shares was
directly communicated to Investor by the Company. The Investor represents that
no Subscription Shares were offered or sold to it by means of any form of
general solicitation or general advertising and that at no time was Investor
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.

5.6Experience of the Investor. The Investor, its advisers (who are not
compensated by or affiliated with the Company, (directly or indirectly), if any,
and designated Representatives, if any, have the knowledge and experience in
financial and business matters necessary to evaluate the merits and risks of its
prospective investment in the Company, and have carefully reviewed and
understand the risks of, and other considerations relating to, the purchase of
the Subscription Shares and the Tax consequences of the investment, and have the
ability to bear the economic risks, including the loss of the entire Purchase
Price, of the investment and protect the Investor’s interests in connection with
the transaction contemplated hereby.

5.7No Governmental Review. The Investor acknowledges and understands that no
United States federal or state agency, including the SEC has passed on or made
recommendations or endorsement of the Subscription Shares or the suitability of
the investment contemplated hereby; nor, have such authorities passed upon or
endorsed the merits of the offering of the Subscription Shares.

5.8Compliance with Securities Act. The Investor understands and agrees that none
of the Subscription Shares have been registered under the Securities Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the Securities Act (based in part on
the accuracy of the representations and warranties of the Investor contained
herein), and that such shares must be held indefinitely unless a subsequent
disposition is registered under the Securities Act or any applicable state
securities laws or is exempt from such registration.

5.9Purchase of Shares for the Investor’s Account. On the Closing Date, the
Investor will purchase the Subscription Shares for which it has subscribed as
principal for its own account for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof.

5.10Non-US Persons. The Investor represents and warrants that it is not a “U.S.
Person” as defined in Regulation S. The Investor further represents and warrants
to the Company that:

(a)it is acquiring the shares in an offshore transaction pursuant to Regulation
S and the Investor was outside the United States when receiving and executing
this Agreement;

(b)the Investor has not acquired the Subscription Shares as a result of, and
will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of the shares which would include
any activities undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
the resale of the shares; provided, however, that the Investor may sell or
otherwise dispose of the shares pursuant to registration of the shares under the
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements and as otherwise provided
herein;

 

8

 

 

(c)the Investor understands and agrees that resale of the Shares must be made in
accordance with this Regulation S (Rule 901 through Rule 905 promulgated
thereunder), the registration requirements of the Securities Act and/or the
Securities Exchange Act, or an exemption there from. Any “restricted
securities,” as defined in Rule 144, that are equity securities of a US domestic
issuer will continue to be deemed to be restricted securities, notwithstanding
that they were acquired in a resale transaction made pursuant to Rule 901 or
Rule 904.

(d)the Investor understands and agrees not to engage in any hedging transactions
involving the Subscription Shares prior to the end of the Distribution
Compliance Period (as such term is defined under Regulation S) unless such
transactions are in compliance with the Securities Act; and

(e)the Investor hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Subscription Shares or any use of this Agreement, including:
(i) the legal requirements within its jurisdiction for the purchase of the
Subscription Shares; and (ii) the income tax and other Tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale or transfer of
the Subscription Shares. The Investor’s execution of this Agreement and
performance of its obligations hereunder are within the powers of the Investor,
comply with Investor’s constitutional documents.

5.11Acknowledgement of and Consent to Restrictive Legend. The certificates
representing the Subscription Shares shall bear the following or similar legend
until the Subscription Shares are registered on the OTCQ:

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE
ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE SECURITIES ACT.”

5.12Address. The Investor represents that the address of the Investor furnished
by the Investor Clause 9 hereof is the Investor’s principal business address.

5.13Reliance. The Investor understands and acknowledges that (i) the
Subscription Shares are being offered and sold to the Investor without
registration under the Securities Act in a private placement that is intended to
be exempt from the registration provisions of the Securities Act, and (ii) the
availability of such exemption, depends in part on, and the Company and its
Representatives will rely upon, the accuracy and truthfulness of, the foregoing
representations and warranties and the Investor hereby consents to such
reliance.

5.14Correctness of Representations. Investor represents that the representations
and warranties made herein by Investor are true and correct as of the date
hereof and, unless Investor otherwise notifies the Company prior to the Closing
Date, shall be true and correct as of the Closing Date. The Investor hereby
undertakes to the Company to disclose to the Company in writing, forthwith upon
becoming aware of the same, any information which might indicate that the
Warranties of the Investor are not, or have ceased to be, true and accurate or
are, or have become, misleading or would not, or would have ceased to be, true
and accurate or would be, or would have become, misleading if the same were
repeated immediately prior to Closing. If, at any time prior to Closing, the
Investor receives notification pursuant to this Clause 5.14 or otherwise becomes
aware that any of the Warranties of the Investor is or has become untrue,
inaccurate or misleading in any respect either when given or if it were repeated
at any time before Closing by reference to the facts or circumstances existing
at the time of repetition which, in the opinion of the Company (acting
reasonably), is material in the context of the Subscription, the Company may
terminate its obligations under this Agreement and thereafter neither Party
shall have any further obligation or liability hereunder to the other Party.

 

9

 

 

6.Termination

6.1This Agreement and the transactions contemplated hereby may be terminated at
any time prior to the Closing:

(a)by mutual written consent of the Parties;

(b)by either Party if a Condition to that Party's performance hereunder pursuant
to Clause 2 has not been satisfied or waived prior to the Long Stop Date;

(c)by the Company if the Investor fails to pay the aggregate Subscription Price
in respect of the Subscription Shares to the Company in accordance with Clause
3.5;

(d)by the Investor pursuant to Clause 4.8;

(e)by the Company pursuant to Clause 5.14; or

(f)by the Investor if, in its reasonable opinion, a Material Adverse Effect has
arisen or occurred.

6.2If the Agreement has been terminated in accordance with this Clause 6, then,
subject to Clause 6.3 below, the respective obligations of the Parties shall
cease and terminate and except in relation to any prior breach of any provision
in this Agreement no Party shall have any claim against the other Party save
that Clauses 1 and 9 to and including 21 shall remain in full force and effect.

6.3If the Agreement has been terminated in accordance with this Clause 6, then
the Company shall return any of the Purchase Price it has received to the
Investor together with interest (being the sum of (a) the base rate of the Bank
of England then in effect, plus (b) 4 per cent per annum, computed on a year of
360 days, from date of transfer to date of return).

7.Continuing Obligations

7.1The Company undertakes that prior to Closing any announcement, statement or
communication which the Company is required to make by the SEC, the OTCQ, any
Relevant German Exchange or any other regulatory authority or under any
Applicable Securities Laws, or by any provision of this Agreement and which
refers to the Investor and/or the Subscription Shares and/or this Agreement
shall not be released unless the Company shall have first consulted with the
Investor regarding the contents and manner of making thereof and shall have
taken into account the Investor’s views on the necessity of making such
announcement, statement or communication and the contents thereof. The Investor
undertakes to promptly provide the Company with its comments and views, if any,
in connection with any such proposed announcement, statement or communication,
but in no event later than two business day prior to the date required for such
announcement, statement or communication. Nothing in this Clause 7.1 shall be
deemed to in any manner whatsoever restrict the Company’s ability to fulfil its
filling obligations under any Applicable Securities Laws and to effect such
filings, on a timely basis, with the SEC, including, but not limited to Form 8-K
announcing the entry into this Agreement and its consummation or termination, as
with the advice of counsel it may deem necessary.

7.2Upon filing a final research report with the DPNM, each Group Company holding
a research permit in Brazil in respect of any area will use all reasonable
endeavours to:

(a)obtain a mining concession in respect of that area as soon as practicable
and, in any event, within twelve (12) months of the filing of such report; and

(b)acquire all necessary land ownership or usage rights in respect of such area
as soon as practicable and, in any event, within three (3) months of the receipt
of such concession,

and, in each case, shall comply with all requirements of the Brazilian mining
code in respect thereof.

7.3Where any Group Company has made an application for a research permit, it
will use all reasonable endeavours to:

(a)obtain a mining concession in respect of that area as soon as practicable
and, in any event, within twelve (12) months of the making of such application;
and

(b)obtain all land ownership and usage rights necessary for it to carry out its
obligations under such research permit and to carry out all activities (whether
necessary or desirable) permitted under such permit as soon as practicable and,
in any event, within three (3) months from the grant of such permit.

7.4This Agreement shall remain in full force and effect after Closing and all
other matters, arrangements or transactions referred to in or contemplated by
this Agreement in respect of all obligations, agreements, covenants and
undertakings contained in this Agreement which have not been done, observed or
performed at or prior to Closing.

 

10

 

 

8.Board Representation

8.1For such time as the Investor has an interest in the Company equal to or
greater than 30% (thirty per cent) of the total issued Shares from time to time
(excluding any Exempt Issuances from the date of this Agreement), the Investor
shall be entitled to appoint two directors (the "Purchaser Directors") to the
Board of Directors and to remove from office any person so appointed and to
appoint another person in his place. Upon the Investor ceasing to have an
interest in the Company equal to or greater than 30% (thirty per cent) of the
total issued Shares from time to time (excluding any Exempt Issuances from the
date of this Agreement) but retaining an interest equal to or greater than 15%
(fifteen per cent) of such Shares, the Investor shall be entitled to appoint and
remove one Purchaser Director. Upon the Investor ceasing to have an interest in
the Company equal to or greater than 15% (fifteen per cent) of the total issued
Shares from time to time (excluding any Exempt Issuances from the date of this
Agreement), it shall cease to have any right to appoint and remove a Purchaser
Director pursuant to this Clause 8. This Clause 8 shall be in addition to and
not in place of any right the Investor may have to appoint or remove Directors
pursuant to any Applicable Law or otherwise.

8.2The Company shall ensure, and shall procure that the Board of Directors shall
exercise their powers pursuant to the Company’s constitutional documents, such
that the Purchaser Directors shall, as soon as possible following the nomination
of the Purchaser Directors in accordance with Clause 8.1, be appointed a member
of the Board of Directors of the Company by the then existing Board of Directors
until the Company’s next annual general meeting, where s/he, or such Purchaser
Director’s replacement, shall be proposed and recommended for reappointment,
subject to the Directors discharging their fiduciary duties.

8.3As soon as practicable following Closing, the Company shall procure that the
Board of Directors shall procure that the articles of incorporation and by-laws
of the Company are amended so as to include the rights of the Investor under
this Clause 8.

8.4For so long as the Investor has an interest in the Company that entitles it
to appoint one or more Directors, whether pursuant to Clause 8.1 above or
otherwise, the Company shall provide that the Board shall be comprised of five
Directors, consisting of two (2) non-executive directors and three (3) executive
directors, comprising a Chief Executive Officer, a Chief Financial Officer and a
Chief Operations Officer. For so long as the Investor is entitled to appoint at
least two Directors, the Company shall provide that the Investor shall be
entitled to appoint two of the executive directors and, if the Investor shall
only be entitled to appoint one Director pursuant to Clause 8.1, the Company
shall provide that the Investor shall be entitled to appoint one executive
director.

9.Registration Rights

9.1Registration; Definitions.

(a) As soon as reasonably practicable but in any event within 12 months
following Closing (the “Registration Due Date”), the Company shall prepare and
file with the SEC a registration statement covering the resale of all of the
Subscription Shares (the “Registration Statement”). The Registration Statement
required hereunder shall be on Form S-1, SB-2, or any another appropriate form
in accordance herewith, in the sole discretion of the Company. Subject to the
terms of this Agreement, the Company shall undertake to cause the Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof and shall undertake to keep the Registration
Statement continuously effective under the Securities Act until the date when
all Subscription Shares covered by the Registration Statement have been sold or
may be sold without volume restrictions pursuant to Rule 144(k), as determined
by the counsel to the Holder (as defined below) pursuant to a written opinion
letter to such effect, addressed and acceptable to the Company’s counsel, the
Company’s transfer agent and the affected Holders (the “Effectiveness Period”).

(b) In the event the Company fails to file the Registration Statement with the
SEC on or before Registration Due Date, the Company shall pay to the Investor,
as liquidated damages and not as a penalty, an amount, for each month (or
portion of a month) in which such delay shall occur, equal to five percent (5%)
of the Purchase Price, until the point in time when the Company has filed the
Registration Statement with the SEC.

(c) The term “Holder” shall mean the Investor and any person owning or having
the right to acquire Subscription Shares or any permitted transferee of a
Holder.

9.2Registration Procedures; Company. In connection with the Company's
registration obligations set forth in Clause 9.1 above, the Company shall:

11

 

 

(a) Not less than five (5) Business Days prior to the filing of the Registration
Statement or any related prospectus or any amendment or supplement thereto (i)
furnish to the Holders copies of all such documents proposed to be filed
(including documents incorporated or deemed incorporated by reference to the
extent requested by such person) which documents will be subject to the review
of such Holders and (ii) cause its officers, directors, counsel and independent
certified public accountants to respond to such inquiries as shall be necessary,
in the reasonable opinion of respective counsel, to conduct a reasonable
investigation within the meaning of the Securities Act. The Company shall not
file the Registration Statement or any such prospectus or any amendments or
supplements thereto to which the Investor shall reasonably object in good faith,
provided that the Company is notified of such objection in writing no later than
three (3) Business Days after the Holders have been so furnished copies of such
documents.

(b) Prepare and file with the SEC such amendments, including post-effective
amendments, to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement continuously
effective as to the applicable Subscription Shares for the Effectiveness Period
and prepare and file with the SEC such additional Registration Statements in
order to register for resale under the Securities Act all of the Subscription
Shares.

(c) Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of the
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Subscription Shares for sale in any
jurisdiction, at the earliest practicable moment.

(d) Comply with all applicable rules and regulations of the SEC and all other
Applicable Securities Laws.

(e) Furnish to any Holder, so long as the Holder owns any Subscription Shares,
forthwith upon request (i) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(ii) such other information as may be reasonably requested in availing any
Holder of any Applicable Securities Laws which permits the selling of any such
securities without registration or pursuant to such form.

9.3Registration Procedures; Investor. In connection with the Company's
registration obligations set forth in Clause 9.1 above:

(a) The Investor shall cooperate with the Company, as reasonably requested by
the Company, and at the Company's expense, in connection with the preparation
and filing of any Registration Statement hereunder.

(b) If, in the good faith judgment of the Company, it would be detrimental to
the Company or its stockholders for the Registration Statement to be filed or
for resales of Subscription Shares to be made pursuant to the Registration
Statement due to (i) the existence of a material development or potential
material development involving the Company that the Company would be obligated
to disclose in the Registration Statement, which disclosure would be premature
or otherwise inadvisable at such time or would have a Material Adverse Effect on
the Company or its stockholders or (ii) a proposed filing of or use of an
existing registration statement in connection with a Company-initiated
registration of any class of its equity securities, which, in the good faith
judgment of the Company, would adversely effect or require premature disclosure
of the filing or use of such Company-initiated registration (notice thereof, a
“Blackout Notice”), upon receipt of a Blackout Notice from the Company, the
Investor shall immediately discontinue disposition of Subscription Shares
pursuant to the Registration Statement (the period during which such disposition
is discontinued, the “Blackout Period”) covering such Subscription Shares until
(i) the Company advises the Investor that the Blackout Period has terminated and
(ii) the Investor receives copies of a supplemented or amended prospectus, if
necessary. If so directed by the Company, the Investor will deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Investor’s possession (other than
a limited number of file copies) of the prospectus covering such Subscription
Shares that is current at the time of receipt of such notice.

(c) If the Investor determines to engage an underwriter (other than the
Subscriber) in connection with the offering of any Subscription Shares (an
“Underwritten Offering”), the Investor will enter into and perform its
obligations under an underwriting agreement, in usual and customary form,
including, without limitation, customary indemnification and contribution
obligations, with the managing underwriter of such offering, and will take such
other actions as are reasonably required in order to expedite or facilitate the
disposition of the Subscription Shares. The Investor shall consult with the
Company prior to any Underwritten Offering and shall defer such Underwritten
Offering for a reasonable period upon the request of the Company.

(d) The Investor shall not take any action with respect to any distribution
deemed to be made pursuant to the Registration Statement, which would constitute
a violation of Regulation M under the Securities Exchange Act or any other
Applicable Securities Law.

9.4Registration Expenses. All fees and expenses of the Company incident to the
performance of or compliance with Clause 9.1 and Clause 9.2 hereof by the
Company shall be borne by the Company.

 

12

 

 

9.5Indemnification. In the event that any Subscription Shares are included in a
Registration Statement under this Clause 9:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, any underwriter (as defined in the Securities Act) for such Holder
and each person, if any , who controls such Holder or underwriter within the
meaning of the Securities Act or the Securities Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under Applicable Securities Law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of any Applicable Securities Law, and the Company will
pay to each such Holder, underwriter or controlling person, as incurred, any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Clause 9.5(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability,
or action to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by any such Holder,
underwriter or controlling person.

(b) To the extent permitted by law, the Investor will indemnify and hold
harmless the Company against any losses, claims, damages, or liabilities (joint
or several) to which any of the foregoing persons may become subject, under any
Applicable Securities Law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished or omitted by such Holder for use in connection with such
registration; and Investor will pay, as incurred, any legal or other expenses
incurred by any person intended to be indemnified pursuant to this Clause
9.5(b), in connection with investigating or defending any such loss, claim,
damage, liability, or action; provided, however, that the indemnity agreement
contained in this Clause 9.5(b) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Investor, which consent shall not be unreasonably
withheld; provided, further, that, in no event shall any indemnity under this
Clause 9.5(b) exceed the lesser of the cash value of the (i) gross proceeds from
the offering received by the Investor or (ii) the Purchase Price required by the
Company.

(c) Promptly after receipt by an indemnified party under this Clause 9.5 of
notice of the commencement of any action (including any governmental action),
such indemnified party shall, if a claim in respect thereof is to be made
against any indemnifying party under this Clause 9.5, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly notified, to assume the defense thereof with counsel selected by the
indemnifying party and approved by the indemnified party (whose approval shall
not be unreasonably withheld); provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Clause
9.5, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Clause 9.5.

 

13

 

 

(d) If the indemnification provided for in this Clause 9.5 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties' relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

(e) The obligations of the Company and Investor under this Clause 9.5 shall
survive the completion of any offering the Subscription Shares in a Registration
Statement under this Clause 9, and otherwise.

9.6Cutback. In connection with filing the Registration Statement pursuant to
Clause 9.1 hereof, the obligations of the Company set forth in this Clause 9 are
subject to any limitations on the Company’s ability to register the full
complement of such shares in accordance with Rule 415 under the Securities Act
or other regulatory limitations. To the extent the number of such shares that
can be registered is limited, the Company shall file a subsequent registration
agreement which will provide, among other things, that the Company will use its
commercially reasonable efforts to register additional changes of Subscription
Shares as soon as permissible thereafter under applicable laws, rules and
regulations so that all of such Subscription Shares are registered as soon as
reasonably practicable.

9.7Piggy-Back Registration. If at any time during the Effectiveness Period there
is not an effective Registration Statement covering all of the Subscription
Shares and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send to each Holder a written notice of
such determination and, if within fifteen (15) days after the date of such
notice, any such Holder shall so request in writing, the Company shall include
in such registration statement all or any part of such Subscription Shares such
Holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.

9.8Waivers. With the written consent of the Company and the Investors, any
provision of this Clause 9 may be waived (either generally or in a particular
instance, either retroactively or prospectively and either for a specified
period of time or indefinitely) or amended, which waiver shall be applicable to
all Holders, and shall be deemed to have been consented to by all Holders. Upon
the effectuation of each such waiver or amendment, the Company shall promptly
give written notice thereof to the Holders, if any, who have not previously
received notice thereof or consented thereto in writing.

10.Notices

10.1All notices pertaining to this Agreement may be delivered in person or sent
by facsimile or by registered post or by courier addressed in the case of a
notice to the Company: C/- Coresco AG, Level 3, Gotthardstrasse 20, 6304 Zug,
Switzerland, Attn: Lars Pearl, Chief Executive Officer.

10.2All notices pertaining to this Agreement may be delivered in person or sent
by facsimile or by registered post or by courier addressed in the case of a
notice to the Investor: c/o Kaiser Partner Trust Services Anstalt, Pflugstrasse
12, 9490 Vaduz, Liechtenstein, Tel. +423 236 56 49 Fax +423 236 54 95, Attn:
Hossam Sobhy, Trust Officer.

10.3Any such notice shall be delivered by hand or sent by fax transmission or
pre-paid first class post and, in the absence of evidence of earlier receipt, if
delivered by fax shall conclusively be deemed to have been given or served at
the time of printout of a transmission report showing that the correct number of
pages has been sent without error and if sent by post shall conclusively be
deemed to have been received 5 days after the date of posting.

11.Withholding and grossing-up

11.1If the Internal Revenue Service of the USA or any other tax authority brings
into charge to taxation (or into any computation of income, profit or gains for
the purposes of any charge to tax) any sum payable to a Party under this
Agreement, then the person liable to make such payment shall pay such additional
amount as shall be required to ensure that the total amount paid, less the tax
chargeable thereon (or that would be so chargeable but for the availability of
relief in respect of that charge to tax), is equal to the amount that would
otherwise be payable to the Party under this Agreement.

 

14

 

 

12.Time of essence

Any time, date or period referred to in this Agreement may be extended by
written agreement between the Parties but as regards any time, date or period
originally fixed or any time, date or period so extended time shall be of the
essence.

13.Amendments

No amendments to this Agreement shall be effective unless made in writing and
signed by or on behalf of each of the Parties, by authorized signatories.

14.Entire Agreement

14.1This Agreement contains the entire agreement between the Parties in relation
to the Transactions and any such document supersedes any previous agreements,
whether oral, written or otherwise, between the Parties in relation to such
matters.

14.2Each of the Parties acknowledges that in entering into this Agreement it has
not relied on any representation, warranty or undertaking not set out in this
Agreement and that (in the absence of fraud, dishonesty or wilful
non-disclosure) it will not have any right or remedy arising out of any such
representation, warranty or undertaking.

15.Waiver

15.1The failure by any Party to exercise or delay in exercising any rights or
remedy under this Agreement shall not constitute a waiver of the right or remedy
or a waiver of any other rights or remedies that a Party may otherwise have and
a waiver or delay in exercising any right or remedy against one Party shall not
constitute a waiver of any right or remedy that Party may have against any other
Party. No single or partial exercise of any right or remedy under this Agreement
shall prevent any further exercise of the right or remedy or the exercise of any
other right or remedy.

15.2The rights and remedies contained in this Agreement are in addition to, and
not exclusive of, any other rights or remedies available at law.

16.Successors

This Agreement shall be binding on and inure to the benefit of the lawful
successors and assigns of each Party.

17.Assignment

The benefit of this Agreement may not be assigned by either Party without the
prior written consent of the other Party, save that the Investor shall be
entitled at any time to assign the benefit of this Agreement to any of its
Affiliates and, upon such assignment, the assignee shall be treated as the
Investor pursuant to this Agreement for all purposes.

18.The Contracts (Rights of Third Parties) Act 1999

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to rely upon or enforce any term of this
Agreement but this does not affect any right or remedy of a third party which
exists or is available apart from that Act.

19.Fees

Each Party will bear its own fees, costs and expenses relating to the issue of
the Subscription Shares.

20.Further Assurance

Each Party shall provide all information and assistance the other Party may
reasonably require for the purposes of this Agreement and execute and perform
each document, act and thing that the other Party may reasonably require to give
effect to this Agreement.

21.Counterparts

This Agreement may be signed in any number of counterparts and by the Parties on
separate counterparts, each of which is an original, but all of which constitute
one and the same instrument. Delivery of an executed counterpart signature page
of this Agreement by e-mail (PDF) or facsimile shall be as effective as delivery
of a manually executed counterpart of this Agreement. In relation to each
counterpart, upon confirmation by or on behalf of the signatory that the
signatory authorises the attachment of such counterpart signature page to the
final text of this Agreement, such counterpart signature page shall take effect
together with such final text as a complete authoritative counterpart.

22.Governing Law and Jurisdiction

22.1This Agreement shall be construed in accordance with and governed by the law
of England.

22.2Any dispute arising out of or in connection with this Agreement (including a
dispute regarding the existence, validity or termination of this Agreement or
the consequences of its nullity) shall be referred to and finally resolved by
arbitration under the Arbitration Rules (the “Rules”) of the London Court of
International Arbitration.

 



15

 

 





 

22.3The arbitral tribunal shall consist of a panel of 3 (three) arbitrators, one
appointed by the claimant(s), one appointed by the respondent(s) and the third
to be appointed by the arbitrators so appointed. If the third arbitrator is not
appointed as aforesaid within 30 (thirty) day of the appointment of the last of
the first two arbitrators then the third arbitrator shall be appointed in
accordance with the Rules.

22.4The seat of arbitration shall be London, England and the language of the
arbitration shall be English.

22.5The Parties hereby waive any right to submit to the jurisdiction of any
national court and in particular exclude the jurisdiction of the courts under
Sections 45 and 69 of the Arbitration Act 1996.

22.6The Parties shall use their reasonable endeavours:

(a)to assist the arbitrators;

(b)to provide to the arbitrators such deeds, documents and information as the
arbitrators may from time to time reasonably require;

(c)to procure a speedy determination of the dispute; and

(d)to provide to the arbitrators such security for fees and expenses as the
arbitrators may reasonably require.

22.7The award of the arbitral tribunal shall be in writing, state the reasons
upon which it is based and shall be final and binding on the parties. The
arbitral tribunal shall not be limited in its powers to make such awards as it
sees fit, including (without limitation to the generality of the foregoing),
injunctive relief, orders for specific performance, rectification, setting aside
or cancellation of documents. The award may include an award of costs, including
reasonable attorney’s fees and disbursements. Any monetary award shall be made
in US dollars.

22.8Judgment upon the award may be entered by any court having jurisdiction
thereover or having jurisdiction over the relevant party or its assets.

22.9Nothing in this Clause 21 shall prevent any Party from seeking injunctive or
other interim or provisional relief from any applicable court or administrative
body at any time.

22.10The Parties agree that the losing Party shall pay all costs and expenses,
except as otherwise ordered by the arbitration tribunal.

22.11If the Parties initiate multiple arbitration proceedings, the subject
matters of which are related by common questions of law or fact and which could
result in conflicting awards or obligations, then all such proceedings may be
consolidated into a single arbitral proceedings.

 

16

 

 

Schedule 1

The Warranties

1.Capacity and Authority

1.1Each Group Company has been duly incorporated and is validly existing under
the law of the place of its incorporation, has full corporate power and
authority to carry on business as carried on up to the date of this Agreement
and as intended to be carried on at the date of this Agreement. Each Group
Company is duly qualified to do business and is in good standing under the laws
of each jurisdiction that requires such qualification and there has been no
violation or default with respect to any statute, regulation, order, decree or
judgment of any court or any governmental agency which could have a Material
Adverse Effect.

1.2All of the issued and outstanding shares of each Group Company have been duly
and validly authorised and issued, are fully paid and non-assessable, and are
free and clear of any Encumbrance and the shares in the capital of each
Subsidiary are wholly owned by the Company or by a Subsidiary.

1.3None of the issued and outstanding shares of any Group Company was issued in
violation of any statutory or contractual or other pre-emptive right or
Encumbrance or similar rights of any security holder of such company, and no
person has any pre-emptive rights with respect to the shares of any Group
Company.

1.4Each Group Company has full corporate power and authority, and has obtained,
or will, prior to Closing, have obtained all consents and approvals, to enter
into and perform its obligations under this Agreement and the execution of this
Agreement by the Company has been duly authorised and constitutes valid, legally
binding obligations of the Company enforceable against the Company in accordance
with its terms.

1.5The entry into and performance of this Agreement by each Group Company and
the performance of the obligations thereunder including the allotment and issue
of the Subscription Shares:

(a)are within the powers of each Group Company and the directors of each Group
Company without the need for any sanction or consent by members of the Company
or any other person;

(b)comply and will comply with its constitutional documents and all applicable
laws and regulations including Applicable Securities Laws; and

(c)will not infringe or exceed any limits, powers or restrictions to which any
Group Company is subject or the terms of any agreement, arrangement or
obligation of any Group Company, nor give rise to any obligation or commitment
under any such agreement, arrangement or obligation which is inconsistent with
the Subscription and the Transactions or any pre-emptive rights of any person.

1.6No agreement, arrangement or obligation to which any Group Company is a party
or by which any Group Company or any of its assets is bound will be terminated,
materially adversely affected or breached by reason of the Subscription and the
Transactions.

1.7The Transactions do not require approval of the shareholders of any Group
Company.

 

17

 

 

2.Prior documents and announcements

2.1In paragraph 2.2 a "document" means a document issued, and an "announcement"
means an announcement made to the public, press, or the SEC, the OTCQ or any
Relevant German Exchange or filed on EDGAR by or on behalf of the Company since
August 31, 2009.

2.2In respect of all documents issued, and announcements filed by or on behalf
of the Company on EDGAR since August 31, 2009 or that are publicly filed with
any Relevant German Exchange since that date ("Publicly Available Information"):

(d)all statements of fact contained therein were when made true and accurate in
all material respects and were when made not misleading in any material respect;

(e)no Publicly Available Information omits to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading in any material
respect;

(f)all forecasts, estimates, expressions of opinion, belief, intention and
expectation contained therein were when made fair and honestly held and were
made on reasonable grounds after due and careful consideration capable of being
properly supported in all material respects; and

(g)each of such documents and announcements complied in all respects with the
Law, Applicable Securities Laws and all other applicable laws and regulations,

 

except as disclosed in any document filed on EDGAR or publicly with any Relevant
German Exchange after the issue of the relevant document.

3.Annual Accounts and Financial Position

3.1The Annual Accounts:

(h)have (except as therein disclosed) been prepared in accordance with all
applicable law and the provisions of generally accepted accounted principles as
adopted by the United States of America ("GAAP") consistently applied;

(i)give a true and fair view of the assets, liabilities (including contingent
liabilities), reserves, profits, losses and the state of affairs of the Group as
at the Accounts Date and of consolidated profit and losses of the Group for the
financial year ended on that date;

(j)fairly set out the assets, reserves and profits/losses of the Group;

(k)contain all debts and liabilities of the Group and make proper provision for
or note, if appropriate under GAAP, all material liabilities or commitments
whether actual, deferred, contingent or disputed, of the Group as at the
Accounts Date;

(l)do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated or that is necessary to make a statement not
misleading in light of the circumstances under which it was made; and

(m)have been audited by auditors who are independent with respect to the
Company.

 

3.2Since the Accounts Date and except as disclosed in the Publicly Available
Information or additionally disclosed to the Investor in writing:

(a)each Group Company's business activities have been carried on in the ordinary
and usual course and in substantially the manner as prior thereto;

(b)there has been no material adverse change, nor, so far as the Company is
aware, any development which might give rise to a material adverse change, in
the financial or trading position or prospects of a Group Company or the Group
taken as a whole;

(c)there has been no depletion in the net assets of the Group in excess of
US$20,000;

(d)no Group Company has assumed or incurred any borrowing, indebtedness in the
nature of borrowing, guarantee or liability (contingent or otherwise) in excess
of US$20,000;

(e)no Group Company has waived any right or discharged any obligation owed to it
from a third party, whether in whole or in part, in excess of US$20,000;

(f)no Group Company has acquired any equity investment, made any asset
acquisition or made any other capital expenditure;

(g)no Group Company has increased the compensation or amended the compensation
structure of its directors, officers or employees [, except as provided in
Clause 2.1(g)];

(h)no Group Company has entered into any contract or commitment of a long term
or unusual nature or which involves an obligation of a material nature or
magnitude in excess of US$20,000;

 

18

 

 

(i)no Group Company has acquired or disposed of, or agreed to acquire or dispose
of, any business, company or asset which is in excess of US$20,000;

(j)no Group Company has incurred any liability for Taxation in any jurisdiction
in excess of US$20,000;

(k)no Group Company has declared, paid or made any dividend or other
distribution; and

(l)no Group Company is involved in any claim or dispute with any Tax Authority
(in any jurisdiction) which could reasonably be considered material to any Group
Company and to the best of the knowledge, information and belief of the Company
there is no significant risk that such a claim or dispute will be made or arise.

4.Interim Accounts

The Interim Accounts have been prepared in accordance with, and comply with,
GAAP and, save for the fact that they are unaudited, give a true and fair view
of the financial results, the consolidated profits and losses and the state of
affairs of the Group for the six months ended June 30, 2012 and have been
prepared on bases consistent with the bases on which the Annual Accounts were
prepared.

5.Insolvency

5.1In relation to each Group Company:

(n)no resolution has been passed (and no meeting has been convened, and so far
as the Company is aware, no written resolution has been circulated with a view
to any resolution), no petition has been presented or so far as the Company is
aware, threatened and no order has been made for administration or winding up or
for the appointment of a receiver or provisional liquidator;

(o)no receiver or receiver and manager has been appointed, no Encumbrance has
been enforced, and no floating charge has crystallised on or over any of its
current business or assets (and which appointment or enforcement is on going),
and so far as the Company is aware no event has occurred or will occur by virtue
only of the execution and performance of this Agreement which would cause, or
entitle any person to cause, any of these things to happen; and

(p)no insolvency event (as defined in any Applicable law in respect of the
Company or any other applicable law in respect of any other Group Company) has
taken place or occurred and no Group Company has ceased or threatened to cease
carrying on its business.

6.Shares and rights to subscribe for shares

6.1As at the date of this Agreement, there are 114,144,706 Shares issued and
outstanding (collectively the “Shares”) and 17,650,000 Shares available for
issuance upon outstanding options, warrants, convertible securities and rights.
Upon Closing, the company will have 300,000,000 authorized Shares, of which
249,144,706 shall be issued and outstanding.

6.2Except as disclosed in Clause 6.1 above, the Accounts or the Publicly
Available Information, there are no outstanding securities convertible into or
exchangeable for, or warrants, rights or options, or agreements to grant
warrants, rights or options, to purchase from the Company or any Group Company
or to subscribe for, or obligations or commitments of the Company or any Group
Company to create, issue, sell or otherwise dispose of, any securities (or any
such securities, warrants, rights, options or obligations) of the Company or any
Group Company.

6.3The Subscription Shares are freely transferable in accordance with the
constitution of the Company, subject however, to all restrictions on the sale,
transfer or other disposition thereof imposed by the US Securities Laws
thereon..

6.4At Closing, the Subscription Shares will be reserved for issuance and, will
be validly issued, fully paid and non-assessable, free from all Encumbrances and
equities of any kind whatsoever and will rank pari passu in all respects with
the Shares in issue at such date and will include all rights attaching or
accruing thereto.

7.Tax

7.1Each Group Company has duly and punctually made all returns and given or
delivered all notices, accounts and information which ought to have been made
to, and is not involved in, any dispute with a Tax Authority concerning any
matter likely to affect in any way the liability (whether accrued, contingent or
future) of it to Tax and no Group Company is aware of any matter which may lead
to such dispute.

7.2Each Group Company has duly paid or fully provided for all Tax for which it
is liable and there are no circumstances in which interest or penalties in
respect of Tax not duly paid could be charged against it in respect of any
period prior to Closing.

7.3No Group Company has entered into or been a party to any schemes or
arrangements designed partly or wholly for the purpose of it or any other person
avoiding Tax.

 

19

 

 

7.4All documents to which any Group Company is a party or which form part of any
Group Company’s title to any asset owned or possessed by it or which any Group
Company may need to enforce or produce in evidence have been duly stamped and
(where appropriate) adjudicated.

8.Employees

8.1There are no material outstanding or anticipated claims or disputes between
any Group Company and any employees directly or any trade union or other body
representing all or any of the employees of any Group Company.

8.2There are no agreements or arrangements (whether legally enforceable or not)
in operation for the payment, after the date of this Agreement, of a
contribution towards any pensions, allowances, lump sums or like benefits on
retirement, death or during periods of sickness or disablement for the benefit
of any director, former director, employee or former employee of any Group
Company or the dependants of any such persons nor has any proposal been
announced to establish any such agreement or arrangement.

8.3The Company is not a party to any collective bargaining agreement or a union
contract. The Company believes that its relations with its employees are good.
No executive officer (as defined in Rule 501(f) of the Securities Act) of the
Company has notified the Company that such officer intends to leave the Company
or otherwise terminate such officer's employment with the Company. The Company
is in compliance with all federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect. The Company does not maintain any compensation or
benefit plan, agreement, arrangement or commitment (including, but not limited
to, "employee benefit plans", as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA") for any present or
former employees, officers or directors of the Company or with respect to which
the Company has liability or makes or has an obligation to make contributions,
other than any such plans, agreements, arrangements or commitments made
generally available to the Company’s employees.

9.Insurance

The assets of the Group and their businesses and operations are insured against
loss or damage with reputable insurers to the extent required by the laws and
regulations of and as is customary in each country in which any Group Company
has a presence and all such insurance policies are in full force and effect and
there are no circumstances which could render any of such insurances void or
voidable and there is no insurance claim made by or against any Group Company
pending, threatened or outstanding and all premiums due in respect of such
insurances have been paid.

10.Compliance with laws

10.1No Group Company has committed, or may be liable for, any criminal, illegal
or unlawful, act or material breach of covenant, contract or statutory duty.

10.2Each Group Company has at all times complied in all material respects with
all applicable supra-national, national, federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgements, orders, decrees,
permits, concessions, grants, licences or agreements and has complied with all
conditions relevant thereto.

10.3There is no order, decree or judgment of any court or any governmental or
other competent authority or agency of any country outstanding against any Group
Company or any person for whose acts any Group Company is vicariously liable,
which, in each case, would or would be reasonably likely (singly or in
aggregate) to have a Material Adverse Effect.

10.4Each Group Company has obtained all necessary licences, consents, permits
and authorities (public and private) to enable it to carry on its business in
the places and in the manner in which it is now carried on. All such licences,
consents, permits and authorities are valid and subsisting and have been
complied with in all respects and, so far as the Company is aware there is no
reason why any of them should be suspended, cancelled or revoked.

10.5So far as the Company is aware, there is not pending, or in existence, any
investigation or enquiry by, or on behalf of, any governmental or other body in
respect of the affairs of the Group Companies.

11.Events of default

11.1No circumstances have arisen or, so far as the Company is aware, are likely
to arise in which any person is entitled or would, with the giving of notice
and/or the lapse of time, be entitled to require repayment of any Group
Company's borrowing or indebtedness in the nature of borrowing before its stated
maturity or performance of a guarantee or indemnity given by a Group Company
whether in any such case such indebtedness is secured or unsecured. No Group
Company has received notice to repay under any agreement relating to any
borrowing or indebtedness in the nature of borrowing which is repayable on
demand, and so far as the Company is aware there are no circumstances known to
the Company which are likely to lead to such circumstances arising.

 

20

 

 

11.2No event has occurred or is subsisting or, to the best of the knowledge,
information and belief of the Company is reasonably foreseeable which
constitutes or results in, or would constitute or result in, a default or the
acceleration of any obligation under any agreement, instrument or arrangement to
which any member of the Group is a party or by which they or any of their
properties, revenues or assets are bound and which would in any such case have a
Material Adverse Effect.

11.3The Company is not aware of any circumstances that have arisen or are likely
to arise in which any person is entitled or would, with the giving of notice
and/or the lapse of time, be entitled to require repayment of any Group
Company's borrowing or indebtedness in the nature of borrowing before its stated
maturity or performance of a guarantee or indemnity given by a Group Company
whether in any such case such indebtedness is secured or unsecured.

11.4No circumstances have arisen or, so far as the Company is aware, are likely
to arise in which any person is entitled or would, with the giving of notice
and/or the lapse of time, be entitled to exercise a security or Encumbrance over
any shares or assets of any Group Company.

11.5Each Group Company pays all its debts as they fall due and has agreed an
extension of the time for repayment of all outstanding debts from their original
repayment dates.

12.Contracts

12.1No Group Company is a party to, or affected by, any contract or arrangement
otherwise than by way of a bargain at arm’s length.

12.2So far as the Company is aware, there are no grounds for rescission,
avoidance or repudiation of any agreement or other transaction to which any
Group Company is a party and which is material to the business of such Group
Company, and to the best of the knowledge, information and belief of the
Company, none of such agreements or other transactions are invalid and no Group
Company has received notice of any intention to terminate any such agreement or
repudiate or disclaim any such transaction.

12.3No contract or arrangement exists between any Group Company and (in his
capacity as such) any person who owns or, has any interest in or rights in
relation to any share capital of any such company (or any person who is
connected with such a person) with regard to:

(a)the management of any business of any company in the Group; or

(b)the appointment or removal of any of the directors of any company in the
Group; or

(c)any other matter concerning any company in the Group or its affairs.

12.4So far as the Company is aware, no event has occurred or is subsisting or is
about to occur which constitutes or would, with the giving of notice and/or
lapse of time, constitute a material default, or result in the acceleration by
reason of default, of any obligation, under any agreement, undertaking,
instrument or arrangement to which any Group Company is a party or by which it
or any of them or any of their respective properties, revenues or assets are
bound and which is material to the business of such Group Company.

12.5There are no agreements or arrangements in force imposing any material
restrictions on the Company or any of its directors, officers or employees which
would materially adversely affect the ability of the Company to conduct its
business in the places and in the manner currently undertaken.

12.6Except as disclosed in the Accounts or the Publicly Available Information,
there are no outstanding obligations or liabilities for any Group Company to
make any payment pursuant to any subscription, investment, sale or purchase or
acquisition agreement to which any Group Company is or has been a party.

12.7Except for any intra-group company loans as may exist between the Group
Companies there are no loan or debt facility agreements or arrangements in
place.

13.Litigation

13.1No Group Company is, and so far as the Company is aware, no person for whose
acts or defaults any Group Company may be vicariously liable is involved, or has
been involved in any litigation (whether civil or criminal), arbitration,
administrative or similar proceedings or in any governmental, regulatory or
similar investigation or enquiry in any jurisdiction which, individually or
collectively, are of material importance in the context of any Group Company or
may have or have had a significant effect on the financial position of any Group
Company.

13.2To the best of the knowledge and belief of the Company, having made all
reasonable enquiries, no facts or circumstances exist which might give rise to
any such litigation (civil or criminal), arbitration, administrative or similar
proceedings or in any governmental, regulatory or similar investigation or
enquiry in any jurisdiction involving any Group Company or so far as the Company
is aware a person for whose acts or defaults the Company may be vicariously
liable.

 

21

 

 

13.3There is no outstanding judgment, order, decree, arbitral award or decision
of any court, tribunal, arbitrator, governmental or regulatory agency against
any Group Company or so far as the Company is aware against any person for whom
they are or may be vicariously liable.

14.Applicable Securities Laws

14.1The Shares are currently quoted for trading on the OTCQ and each of the
Relevant German Exchanges and the Company is currently compliance with the
listing requirements of the OTCQ and any Relevant German Exchange. To the
knowledge of the Company no inquiry, review or investigation (formal or
informal) by any securities regulator, the OTCQ or any Relevant German Exchange
is in effect or ongoing or has been threatened.

14.2No securities commission or any similar regulatory authority in any
jurisdiction has issued any order which is currently outstanding preventing or
suspending trading in any securities of the Company, no such proceeding is, to
the knowledge of the Company, pending, contemplated or threatened, and the
Company is not in default of any requirement of Applicable Securities Laws.

14.3The Company is a “reporting issuer” in the USA and is in compliance with its
obligations under Applicable Securities Laws in all material respects and is not
on the list of defaulting reporting issuers maintained pursuant to Applicable
Securities Laws by the SEC. The Company has not taken any action to cease to be
a reporting issuer nor has the Company received notification from any applicable
securities regulatory authority seeking to revoke the reporting issuer status of
the Company.

14.4The Company is in compliance with its obligations under Applicable
Securities Laws, regulations, rules, instruments, rulings and orders of Germany
and the USA in all material respects, including, without limitation, the
Company’s obligation to file documents and information in a timely manner with
public authorities (including the SEC).

15.Subsidiaries

15.1The Company has no subsidiaries other than those referred to in the Accounts
and the Company is the beneficial owner (directly or indirectly), free from all
claims and encumbrances whatsoever, of the whole of the issued share capital of
its subsidiaries. The issued share capital of each of the Company’s subsidiaries
is fully paid or properly credited as fully paid.

15.2No person has the right (whether exercisable now or in the future and
whether contingent or not) to call for the allotment, conversion, issue, sale or
transfer of any share or loan capital or any other security of any kind giving
rise to a right over the share capital of any of the Company’s subsidiaries.

16.Intellectual Property

16.1Each Group Company owns or has validly licensed all Intellectual Property
Rights that it requires in order to conduct its business as it is currently
conducted or as it is currently proposed to be conducted.

16.2The business of each Group Company does not, and as it is currently proposed
to be conducted will not, infringe or conflict with in any material respect any
Intellectual Property Rights and no Group Company is in breach of any licence of
Intellectual Property Rights granted to any Group Company and no Group Company
has received notice that it is in breach of any licence of Intellectual Property
Rights granted to any Group Company and no Group Company has received notice
that there are grounds for terminating any licence of Intellectual Property
Rights granted to any Group Company which may have or has had or is likely to
have a Material Adverse Effect and no Group Company is liable to make any
payment (or provide other consideration) contingent or otherwise to any third
party in respect of any use of any Intellectual Property Rights which may have
or has had or is likely to have a Material Adverse Effect.

17.Specific Warranties

17.1So far as the Company is aware, upon filing a final research report with the
DPNM, there are no reasons that would or might prevent each Group Company
holding a research permit in Brazil in respect of an area from receiving a
mining concession in respect of that area within twelve (12) months of filing
such report and from acquiring all necessary land ownership or usage rights in
respect of such area within three (3) months of the receipt of such concession.

17.2Where any Group Company holds a research permit or has had a research permit
transferred to it, it has obtained all land ownership and usage rights necessary
for it to carry out its obligations under such research permit and to carry out
all activities (whether necessary or desirable) permitted under such permit.

 

22

 

 

17.3So far as the Company is aware, where any Group Company has made an
application for a research permit, there are no reasons that would prevent it
from obtaining such permit within twelve (12) months of the application and all
land ownership and usage rights necessary for it to carry out its obligations
under such research permit and to carry out all activities (whether necessary or
desirable) permitted under such permit within three (3) months after the grant
of such permit.

17.4So far as the Company is aware, there are no laws, regulations, agreements,
arrangements, issues or other circumstances in existence that would prevent or
materially restrict any relevant Group Company from exercising any of its rights
or carrying out any works permitted by any research permit granted to it or for
its benefit or which would materially adversely affect the ability of such Group
Company to conduct its business in the places and in the manner currently
undertaken.

17.5No additional payment will be required to be made to any person with respect
to the grant of a research permit pursuant to mining process 850119/2006 and
Aurora is not aware of any reason why such permit will not be granted by
December 31, 2012.

17.6No Group Company is under any obligation to make any payment to Altoro
Mineracao Ltda in respect of the assignment of mining rights by it to a Group
Company or in respect of the transfer to it of the research permit in respect of
mining process 859.587/95 from Vera Lucia Lopes Ferraz.

17.7The Company, either itself or through its advisers, has disclosed to the
Purchaser in writing full details of all mining processes to which any Group
Company is a party or in which any Group Company has an interest.

17.8The Company has taken no action which would give rise to any claim by any
person for brokerage commissions, finder’s fees or similar payments relating to
this Agreement or the transactions contemplated hereby.

17.9The Company is not, and upon consummation of the sale of the Securities will
not be, an “investment company,” a company controlled by an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

17.10The Agreement and all other documents delivered to the Investor in
connection herewith at the Closing, do not, as of their respective dates,
contain any untrue statement of a material fact, or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading.

17.11Neither the Company nor any of its Affiliates, nor any person acting on its
or their behalf, has directly or indirectly made any offers or sales in any
security or solicited any offers to buy any security under circumstances that
would require registration under the Securities Act. Except as disclosed in the
Agreement, the Company has not sold or issued any shares, convertible notes or
warrants during the past six months, including sales pursuant to Rule 144A,
Regulation D or Regulation S under the Securities Act.

 

23

 

 

Schedule 2

Limitations on liability

1.Time limits for bringing claims

1.1The Company shall not be liable for any claim for breach of Warranty unless
it is given written notice of the claim ("Claim") (specifying in reasonable
detail the matter giving rise to the Claim, the nature of the Claim and, if
practicable, the amount claimed):

(q)on or before the seventh anniversary of Closing in respect of any Claim
relating to Tax; and

(r)on or before the expiry of the period of six months following the publication
of the audited consolidated Accounts for the Company for the period ended
December 31, 2013 in respect of any other Claim.

1.2The Company shall not be liable to satisfy any Claim if and to the extent
that the Claim is based upon a liability which is contingent only unless and
until such contingent liability becomes an actual liability, but this paragraph
shall not operate to avoid any Claim made in respect of a contingent liability
of which notice is given within the applicable time limits referred to in
paragraph 1.1 together with such material details relating to that claim of
which the Investor shall be aware when giving such notice.



2.Changes in Law

The Company’s liability in respect of a Claim shall be reduced if and to the
extent that the Claim arises or is increased as a result of, or is otherwise
attributable to, the passing or coming into force of, or any change, after the
date of this Agreement, in any law, rule, regulation, directive, interpretation
of the law or any administrative practice of any government, governmental
department, agency or regulatory body or any increase in the rates of Taxation
or any imposition of Taxation in each case with retrospective effect, in any
such case not actually or prospectively in force at the date of Closing;

3.No liability if loss is otherwise compensated

3.1The Investor shall not be entitled to recover more than once in respect of
the same loss giving rise to a Claim.

3.2Nothing in this Schedule 2 shall in any way restrict or limit the general
obligation at law of the Investor to mitigate any loss or damage which it may
suffer in consequence of any matter giving rise to any Claim.

4.Recovery from third parties

4.1If the Company pays to the Investor an amount in full satisfaction of any
liability under the Warranties ("Liability Amount") and the Investor recovers
from some other person (including under any policy of insurance) any sum by
reason of or in respect of the matter giving rise to the Claim by the Investor
against the Company then:

(s)the Investor shall, subject to being indemnified to its reasonable
satisfaction against all costs and expenses for which the Investor may become
liable, take such steps to enforce such recovery or reimbursement from such
other person as the Company may reasonably request provided always that the
Investor shall not be obliged to take any steps which in its reasonable opinion
might have an adverse effect upon the business of the Company or any of its
shareholders or any Group Company; and

(t)if the Investor recovers from a third party any sum which is directly
referable to the Liability Amount, the Investor shall repay to the Company the
lesser of (a) the Liability Amount paid by it to the Investor and (b) the sum
recovered from the third party less all reasonable costs, charges and expenses
incurred by the Investor in recovering that sum from the third party and any
Taxation payable on that sum to the extent that it has not been satisfied in
full pursuant to the indemnity referred to in paragraph 4.1(a) above.



5.No Recourse Against the Company’s Officers and Directors

5.1The Investor warrants and agrees that any liability resulting under this
Agreement shall be without recourse to the Officers and Directors of the
Company, personally, except in the case of fraud, wilful misconduct or gross
negligence.

 

24

 

 

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
Parties by a duly authorised signatory on the date stated at the beginning of
this document.

 

SIGNED for and on behalf of AURORA GOLD CORPORATION:

 

    Signature       Print name       Title  

 

SIGNED for and on behalf of ALLTECH CAPITAL LIMITED:

 

    Signature       Print name       Title  

 

25

 

